       Case: 1:18-cv-02418-CAB Doc #: 1 Filed: 10/18/18 1 of 14. PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        IN THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 SHAJUAN GRAY,
 c/o Friedman and Gilbert
 55 Public Square, Suite 1055
 Cleveland, Ohio 44113,                              CASE NO.

               Plaintiff,                            JUDGE

       -vs-

 CITY OF EUCLID                                      COMPLAINT
 545 E. 222nd St.
 Euclid, Ohio 44123,                                 JURY TRIAL DEMANDED

       -and-

 OFFICER JAMES AOKI
 Euclid Police Department
 545 East 222nd St.
 Euclid, Ohio 44123,

                 Defendants.



                                       INTRODUCTION

       1.      On March 27, 2017, Plaintiff Shajuan Gray was at home in her apartment. Plaintiff

Gray had recently showered and was wearing only a short, terry cloth bath wrap. Without just

cause, Defendant Euclid Police Officer James Aoki illegally entered her apartment, seized and

arrested her. As Defendant Aoki assaulted Plaintiff Gray, her wrap slipped down, exposing her

breasts. Defendant Aoki did not permit Plaintiff to dress herself. Without any legal justification,

Defendant Aoki charged Plaintiff Gray, who has no criminal background, with resisting arrest,

obstruction of official business, and a noise violation. Plaintiff faced prosecution for five months



                                                 1
       Case: 1:18-cv-02418-CAB Doc #: 1 Filed: 10/18/18 2 of 14. PageID #: 2



and was compelled to hire private defense counsel to represent her. Finally, on October 30, 2017,

a jury acquitted Plaintiff of all charges.

        2.      This is a civil rights action addressing the constitutional and state law violations

committed against Shajuan Gray. Plaintiff seeks damages, costs, and all other relief this Court

deems appropriate for the violations and injuries she has suffered and continues to suffer.

        3.      Plaintiff also seeks damages and other relief against Defendant City of Euclid for

their written and unwritten policies, practices, and/or customs of civil rights violations and

unconstitutional practices, which were the moving forces in the violations of Plaintiff’s rights

giving rise to this lawsuit.

                                  JURISDICTION AND VENUE

        4.      This action is brought pursuant to 42 U.S.C. § 1983, et. seq., as well as the Fourth

and Fourteenth Amendments to the United States Constitution. Jurisdiction is conferred on this

Court under 28 U.S.C. § 1331 (federal question) and § 1343 (civil rights). Pendent claims arise

under the laws and Constitution of the State of Ohio and supplemental jurisdiction is invoked under

28 U.S.C. § 1367.

        5.      Venue is appropriate in this District under 28 U.S.C. § 1391(b) as this cause of

action arose in the City of Euclid, County of Cuyahoga.

                                             PARTIES

        6.      Plaintiff Shajuan Gray, at all times relevant to the allegations made in this

complaint, resided in the City of Euclid, County of Cuyahoga, Ohio.

        7.      James Aoki was, at all times relevant to the allegations made in this complaint, a

duly appointed police officer employed by the City of Euclid, acting within the scope of his

employment and under the color of state law. He is sued in his individual capacity.

                                                 2
       Case: 1:18-cv-02418-CAB Doc #: 1 Filed: 10/18/18 3 of 14. PageID #: 3



       8.      Defendant City of Euclid was and is a political subdivision and unit of local

government duly organized under the laws of the State of Ohio in the Northern District of Ohio

acting under the color of law. Defendant City of Euclid is a “person” under 42 U.S.C. § 1983.

Defendant City of Euclid is the employer and principal of Defendant Aoki, and is responsible for

the policies, practices, and customs of its Police Department.

                                               FACTS

       9.      During the afternoon of March 27, 2017, Plaintiff Shajuan Gray was inside her

home. She was clothed only in a short, terry cloth bath wrap as she had just taken a shower.

       10.     Defendant Aoki was acting in his capacity as a Euclid Police Officer. He was

assigned to routine patrol duties.

       11.     Defendant Aoki was dispatched to the area of 24350 Lakeshore Blvd. for an

allegation of loud music.

       12.     Aoki knocked on Plaintiff Gray’s door.

       13.     Plaintiff Gray opened the door slightly, modestly positioning her almost naked

body behind the door, and spoke with Defendant Aoki.

       14.     Aoki asked Plaintiff to turn her music off.

       15.     Although Plaintiff Gray was playing her music at a reasonable level, she complied

with Defendant’s request and turned off her the music.

       16.     Plaintiff told Defendant Aoki that she would return momentarily to speak further

with him after she properly clothed herself.

       17.     At that time, Defendant Aoki unlawfully forced his way into Plaintiff Gray’s

residence and assaulted her.



                                                 3
       Case: 1:18-cv-02418-CAB Doc #: 1 Filed: 10/18/18 4 of 14. PageID #: 4



       18.     Defendant Aoki aggressively, forcefully, and without justification, pushed Plaintiff

Gray – who was wearing only a bath wrap– onto a freezer inside her apartment.

       19.     Several neighbors heard the commotion and came out of their apartments to see

Defendant Aoki assaulting Plaintiff without justification.

       20.     During the assault, Plaintiff’s wrap fell down, exposing her breasts and her naked

body to Defendant Aoki and neighbors.

       21.     Plaintiff Gray begged Defendant Aoki to allow her to put on clothes, but he refused.

       22.     Instead, Aoki asked a neighbor to assist in trying to “cover up” Plaintiff Gray while

she was exposed and handcuffed.

       23.     Plaintiff Gray was arrested and placed into the rear of Defendant Aoki’s cruiser,

still wearing only her short wrap, despite her repeated requests to clothe herself.

       24.     At no point did Plaintiff Gray resist arrest.

       25.     Defendant Aoki did not have reasonable suspicion or probable cause to justify or

permit his entry into Plaintiff’s home or his decision to seize her.

       26.     Defendant Aoki arrested Plaintiff Gray and brought her to the Euclid Police Station.

       27.     As a result of the false charges lodged against her by Defendant Aoki, Plaintiff was

held in the Euclid City Jail and had to post bond to gain her freedom.

       28.     Defendant Aoki then completed false, misleading, and incomplete official reports

and gave a false, misleading, and incomplete version of events to supervisors and prosecutors.

       29.     Defendant Aoki filed a criminal complaint in the Euclid Municipal Court against

Plaintiff for resisting arrest, obstructing official business, and a noise violation in case number

17CRB00569.



                                                  4
        Case: 1:18-cv-02418-CAB Doc #: 1 Filed: 10/18/18 5 of 14. PageID #: 5



        30.    Plaintiff, who had no criminal background, faced prosecution for over seven

months. She had to engage criminal defense counsel and defend herself against the charges at a

jury trial.

        31.    Defendant Aoki gave a false, misleading, and incomplete testimony at Plaintiff’s

jury trial in order to cover up his own misconduct.

        32.    On October 30, 2017, a jury acquitted Plaintiff of all charges and the case was

terminated in her favor.

        33.    In violating Plaintiff’s constitutional rights, Defendant Aoki engaged in willful,

wanton, reckless, and/or negligent conduct. This unconstitutional conduct and willful, wanton,

reckless, and/or negligent conduct was the direct, actual, and proximate cause of Plaintiff’s

injuries.

        34.    As a direct and proximate result of Defendant Aoki’s conduct, Plaintiff suffered

and continues to suffer lasting injuries including, inter alia, physical pain and harm, bruising, and

serious and severe mental, emotional, and psychological injuries, economic losses, loss of liberty,

and damages.

        35.    The injuries suffered by Plaintiff were all preventable, had Defendant Aoki not

engaged in unconstitutional conduct in violation of her fundamental rights.

        36.    Upon information and belief, the City of Euclid has failed to effectively investigate

or impose any discipline on Defendant Aoki for his illegal behavior and false testimony.




                                                 5
          Case: 1:18-cv-02418-CAB Doc #: 1 Filed: 10/18/18 6 of 14. PageID #: 6



                               FIRST CLAIM FOR RELIEF
                42 U.S.C. § 1983 Claim – Unconstitutional Search and Seizure
                                   against Defendant Aoki

          37.   All Paragraphs contained in this complaint are incorporated as if fully rewritten

herein.

          38.   Defendant Aoki’s actions, as alleged in the preceding paragraphs, were performed

under color of law and deprived Plaintiff of federally protected rights, in violation of Title 42

U.S.C. §1983.

          39.   Defendant Aoki deprived Plaintiff of her clearly-established right to be free from

unreasonable searches and seizures and unreasonable and excessive force in violation of the Fourth

and Fourteenth Amendments of the United States Constitution.

          40.   The actions of Defendant Aoki were committed intentionally, and in a willful,

wanton, and/or reckless manner.

          41.   As a direct and proximate result of the misconduct of the Defendant, Plaintiff

suffered and continues to suffer injuries and damages as set forth in the Complaint.

                               SECOND CLAIM FOR RELIEF
                        42 U.S.C. § 1983 Claim – Malicious Prosecution
                                    against Defendant Aoki

          42.   All Paragraphs contained in this complaint are incorporated as if fully rewritten

herein.

          43.   Defendant Aoki’s actions, as alleged in the preceding paragraphs, were performed

under color of law and deprived Plaintiff of federally protected rights, in violation of Title 42

U.S.C. §1983.

          44.   Defendant Aoki accused Plaintiff of criminal activity knowing those accusations to

be without genuine probable cause.

                                                6
          Case: 1:18-cv-02418-CAB Doc #: 1 Filed: 10/18/18 7 of 14. PageID #: 7



          45.   Defendant Aoki instigated, influenced, or participated in the decision to prosecute

Plaintiff knowing there was no probable cause for the criminal prosecution.

          46.   Defendant Aoki also engaged in conduct, including but not limited to making

statements to supervisors, prosecutors, and a jury, which continued the judicial proceedings against

Plaintiff without probable cause.

          47.   The charges were terminated in favor of Plaintiff.

          48.   Defendant Aoki deliberately engaged in arbitrary and conscience-shocking conduct

that contravened fundamental canons of decency and fairness and violated Plaintiff’s substantive

due process rights and in violation of the Due Process Clause, and the Fourteenth and Fourth

Amendments to the United States Constitution.

          49.   As a direct and proximate cause of Defendant Aoki’s misconduct, Plaintiff suffered

and continues to suffer injury and damages as set forth in this Complaint.

                                 THIRD CLAIM FOR RELIEF
                                42 U.S.C. § 1983 – Monell Claim
                                against Defendant City of Euclid

          50.   All Paragraphs contained in this complaint are incorporated as if fully rewritten

herein.

          51.   The actions of Defendant Aoki, as alleged above, were taken pursuant to one or

more interrelated de facto policies (even if not official written edicts), practices and/or customs of

civil rights violations and unconstitutional practices of the City of Euclid and its Police

Department.

          52.   The City of Euclid, at all times relevant herein, approved, authorized, and

acquiesced in the unlawful and unconstitutional conduct of its respective employees and/or agents

and consequently is directly liable for the acts of those agents, pursuant to 42 U.S.C. § 1983.

                                                  7
       Case: 1:18-cv-02418-CAB Doc #: 1 Filed: 10/18/18 8 of 14. PageID #: 8



       53.     Though the facts and circumstances surrounding Plaintiff’s arrest clearly

demonstrate that Defendant Aoki’s actions were unreasonable and unlawful upon information and

belief, the City of Euclid has failed to effectively investigate or impose any discipline on Defendant

Aoki for his illegal behavior.

       54.     At all times material to this complaint, the Defendant City of Euclid and its Police

Department had interrelated de facto policies, practices, and customs which included, inter alia:

               a. the failure to properly hire, train, supervise, discipline, transfer, monitor,
                  counsel and/or otherwise control City of Euclid police officers who engage in
                  unjustified use of excessive and unreasonable force, unlawful searches and
                  seizures, and malicious prosecution;

               b. the police code of silence;

               c. the encouragement of excessive and unreasonable force, unlawful
                  searches and seizures, and malicious prosecution;

               d. the failure to properly investigate use of excessive and unreasonable
                  force, unlawful searches and seizures, and malicious prosecution against
                  civilians, particularly African-Americans, by City of Euclid police
                  officers; and

               e. the failure to properly discipline, supervise, monitor, counsel, and
                  otherwise control City of Euclid police officers who engage in
                  unjustified use of excessive and unreasonable force, unlawful searches
                  and seizures, or malicious prosecution.

       55.     Recently, a slew of allegations of excessive force and misconduct against Euclid

police officers have arisen, some of which are captured on video.

       56.     The aforementioned de facto policies, practices, and customs of the Euclid Police

Department include a pattern of acts of excessive use of force, unlawful searches and seizures, and

malicious prosecution, and other willful, wanton, and/or reckless behavior leading to harmful

consequences to citizens.



                                                  8
       Case: 1:18-cv-02418-CAB Doc #: 1 Filed: 10/18/18 9 of 14. PageID #: 9



       57.     The Euclid Police Department has engaged in little or no meaningful investigation

or disciplinary action in response to this pattern of misconduct, thereby creating a culture or climate

that members of the department can escape accountability with impunity.

       58.     The Euclid Police Department’s training is deficient and trivializes the use of

excessive force through the use of images such as the following, which was the first slide of the

training PowerPoint presentation in the Euclid Police 2017 winter in-service “Defensive Tactics

Training,” and includes an image of a police officer in riot gear striking a person lying on the

ground with hands in the air, with the caption, “serving and protecting the poop out of you”:




       59.     In Stewart v. Euclid, 17-cv-02122, the Honorable Judge Gwin of the Northern

District of Ohio cautioned Euclid, stating, “the Euclid Police Department seems to view the use of

force (including deadly force) with cavalier indifference.”

                                                  9
      Case: 1:18-cv-02418-CAB Doc #: 1 Filed: 10/18/18 10 of 14. PageID #: 10



       60.     These customs/practices/patterns are the moving force behind the conduct of

Defendant Aoki in searching, seizing, and prosecuting Plaintiff, which was not an isolated incident

of unconstitutional and unreasonably violent policing within the City of Euclid by its officers.

       61.     The policy, practice, and custom of a police code of silence results in police officers

refusing to report instances of police misconduct of which they are aware, including unlawful

searches, seizures, and prosecutions, despite their obligation to do so, and also includes police

officers either remaining silent or giving false and misleading information during official

investigations in order to protect themselves or fellow officers from internal discipline, civil

liability, or criminal charges in cases where they or their fellow officers have engaged in

misconduct.

       62.     The de facto policies, practices, and customs of failing to hire, train, supervise,

monitor, discipline, transfer, counsel and/or control police misconduct and the code of silence are

interrelated and exacerbate the effects of each other, institutionalize police lying, and immunize

police officers from discipline.

       63.     That the unconstitutional actions of Defendant Aoki were part and parcel of a

widespread municipal policy, practice, and/or custom is further established by the involvement in,

and ratification of, these acts by municipal supervisors and policy makers, as well as by a wide

range of other police officials, officers, and divisions of the Department.

       64.     The policies, practices, and/or customs alleged in this complaint, separately and

together, are the proximate cause of the injury to Plaintiff as Defendant had good reason to believe

that his misconduct would not be revealed or reported by fellow officers or supervisors, and that

he was immune from disciplinary action, thereby protecting him from the consequences of his

unconstitutional conduct.

                                                 10
      Case: 1:18-cv-02418-CAB Doc #: 1 Filed: 10/18/18 11 of 14. PageID #: 11



          65.   But for the belief that he would be protected both by fellow officers and the City of

Euclid Police Department from serious consequences, Defendant Aoki would not have engaged in

the conduct that resulted in the injuries to Plaintiff.

          66.   The interrelated policies, practices, and customs, individually and together, were

maintained and implemented with deliberate indifference and encouraged Defendant Aoki to

violate Plaintiff’s constitutional rights, and therefore were the moving force behind and to the

violations of Plaintiff’s rights.

                                    FOURTH CLAIM FOR RELIEF
                                    Ohio Law – Malicious Prosecution
                                        Against Defendant Aoki

          67.   All Paragraphs contained in this complaint are incorporated as if fully rewritten

herein.

          68.   In the manner described more fully above, Defendant Aoki, acting maliciously,

instituted, participated in, and/or continued the prosecution of Plaintiff without probable cause.

          69.   As a consequence of the criminal prosecution, Plaintiff was unlawfully seized and

deprived of liberty.

          70.   Plaintiff’s criminal prosecution was terminated in her favor when a jury acquitted

her of all charges.

          71.   Defendant Aoki committed these actions intentionally, maliciously, culpably,

and/or in a willful, wanton, or reckless manner, and in reckless disregard of Plaintiff’s rights.

          72.   Defendant Aoki acted under color of law and within the scope of his employment

when he took these actions.




                                                   11
       Case: 1:18-cv-02418-CAB Doc #: 1 Filed: 10/18/18 12 of 14. PageID #: 12



          73.     As a direct and proximate result of this malicious prosecution, Plaintiff suffered

injuries, including but not limited to, the loss of liberty, emotional distress, loss of reputation, and

other damages as set forth in this Complaint.

                                 FIFTH CLAIM FOR RELIEF
                Ohio Law – Negligence - Willful, Wanton, and/or Reckless Conduct
                                    Against Defendant Aoki

          74.     All Paragraphs contained in this complaint are incorporated as if fully rewritten

herein.

          75.     Defendant Aoki failed to exercise due care, and acted in a willful, wanton, and/or

reckless manner while engaged in police functions and activities, including but not limited to

unreasonable search and seizure and malicious prosecution against Plaintiff.

          76.     Defendant Aoki is not entitled to the immunities set forth in O.R.C. § 2744.01 et

seq.

          77.     As a direct and proximate cause of Defendant’s misconduct, Plaintiff suffered and

continues to suffer injury and damages as set forth in this complaint.

                                   SIXTH CLAIM FOR RELIEF
                                    Ohio Law - Abuse of Process
                                      Against Defendant Aoki

          78.     All Paragraphs contained in this complaint are incorporated as if fully rewritten

herein.

          79.     Defendant Aoki, while acting under the color of law, by instituting a legal

proceeding, did so in attempt to accomplish an ulterior purpose for which it was not designed and

that proceeding has been perverted to attempt to accomplish an ulterior purpose for which it was

not designed; and direct damage has resulted from the wrongful use of process.



                                                  12
        Case: 1:18-cv-02418-CAB Doc #: 1 Filed: 10/18/18 13 of 14. PageID #: 13



         80.    Defendant Aoki’s abuse of this process constitutes a deprivation of the Plaintiff’s

right to due process.

         81.    Defendant Aoki instituted the charges of loud noise, obstruction of official

business, and resisting arrest against the Plaintiff in an attempt to accomplish an ulterior purpose

for which it was not designed, and brought said charges in an attempt to thwart the Plaintiff’s legal

rights to bring the instant suit.

         82.    A jury acquitted Plaintiff of all the false charges lodged against her by Defendant

Aoki.

         83.    As a direct, proximate and foreseeable result of Defendant’s actions, Plaintiff

suffered and continues to suffer injuries and damages as set forth in this Complaint.


                                          PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Shajuan Gray demands that judgment be entered in her favor on

all counts and prays the Court award the following relief:

         (A) Compensatory and consequential damages for all the injuries identified in an amount
             to be determined at trial, in excess of the Court’s jurisdictional amount, for the violation
             of Plaintiff’s rights;

         (B) Punitive damages in an amount to be determined at trial for the willful, wanton,
             malicious, and reckless conduct of Defendant Aoki;

         (C) Declaratory and injunctive relief against the City of Euclid enjoining policies, practices,
             and customs shown to encourage the use of excessive and unreasonable force, unlawful
             searches and seizures, and malicious prosecution against civilians, particularly African-
             Americans, and ordering the institution of policies, procedures, and training for the
             Euclid Police Department to bring them into compliance with constitutional standards;

         (D) Attorneys’ fees, interest, the costs of this action and other costs that may be associated
             with this action pursuant to 42 U.S.C. Section 1988; and

         (E) Any and all other relief that this Court deems equitable, necessary, and just.


                                                   13
      Case: 1:18-cv-02418-CAB Doc #: 1 Filed: 10/18/18 14 of 14. PageID #: 14




                                       JURY DEMAND

        Plaintiff demands a trial by jury pursuant to Federal Rule of Civil Procedure 38(b) on all

issues so triable.

                                                          Respectfully submitted,

                                                         /s/ Sarah Gelsomino
                                                         SARAH GELSOMINO (0084340)
                                                         JACQUELINE C. GREENE (009273)
                                                         TERRY H. GILBERT (0021948)
                                                         FRIEDMAN & GILBERT
                                                         55 Public Square, Suite 1055
                                                         Cleveland, OH 44113
                                                         Tel: (216) 241-1430
                                                         Fax: (216) 621-0427
                                                         Email: sgelsomino@f-glaw.com
                                                                 jgreene@f-glaw.com
                                                                 tgilbert@f-glaw.com


                                                         MARCUS SIDOTI (0077476)
                                                         Jordan | Sidoti LLP
                                                         50 Public Sq., Suite 1900
                                                         Cleveland, OH 44113
                                                         Tel: 216-357-335-
                                                         Email : marcus@jordansidoti.com


                                                          Attorneys for Plaintiff



Dated: October 18, 2018




                                                14
